Title: To Thomas Jefferson from Andrew Stevenson, 25 February 1825
From: Stevenson, Andrew
To: Jefferson, Thomas


My dr Sir/
Washington
February 25: 1825.
Knowing the deep interest you take, in every thing connected with the University, I hasten to inform you of the passage of the Bill, through the H. of Representatives, providing for the payment of about one hundred thousand dollars, of our claim upon the General Governmt. This debt has been beneficently dedicated by our Legislature, to the purposes of learning, and fifty thousand dollars of it goes to the University. This will be sufficient for its Equipment, and put it, I hope into immediate operation. Every thing must now depend, upon a course, of judicious, and wise management.—I look to its fulfilment of public expectation, with the deepest interest, & my heart is filled with gratitude towards its founder——No man, my dr Sir, who has been an attentive observer of men and things, for the last ten or fifteen years can fail to have seen the strong tendencies to disunion and sectional divisions, in different parts of our confederacy!—They have indeed ’an awful ,’ and strike at the very vitals of our existence—Is there no remedy?— Ought we to continue that system of Policy, which has heretofore been so well calculated to aid, rather than arrest, this mighty Evil? If we confide our sons to be educated in the bosoms of those who are opposed to us, rather than our friends, can we expect less than that their opinions & principles, should be in accord with those by whom they are formed, & in discord with our own? If we give our child to be educated by a slave, instead of one, may we not expect two? what can be a better corrective than a wise system of Education [for the present & future generations] in a great institution like that which you have founded, and on which in my opinion, the futures of our Country so essentially depend. If knoledge is Power [& that it is we know to our cost] we should Cherish this Holy institution of wisdom, as we would our Union & liberties & as the best means of preserving both! I ardently pray to God, that it may realise its fair promise, and that your may live to see it at least, through the Spring time of its usefulness! -With sentiments of great personal esteem & regard,I am Dr Sir Yr. fd & Obt SvtAndrew Stevenson